Citation Nr: 1146674	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ear disability.

2.  Entitlement to service connection for a right ear disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for radiculopathy and/or neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 1982, from November 2001 to December 2002, and from February 2003 to January 2004 including service in Kuwait from April 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a statement received in April 2008, the Veteran raised the issue of entitlement to service connection for a left ankle disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for radiculopathy and neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran failed to report to a VA examination in October 2008 to evaluate his service connection claims for hearing loss and tinnitus.

2.  Resolving all doubt in the Veteran's favor, a left ear hearing loss disability is related to noise exposure in service.

3.  The Veteran does not have a current hearing loss disability in the right ear.

4.  Current tinnitus is not shown.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a left ear hearing loss disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Right ear hearing loss was not incurred during active military service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Tinnitus was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in February 2006, July 2006, and August 2006 prior to the initial rating decision.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran was also afforded VA examinations.  He failed to report to a VA audiology examination in October 2008.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

Here, there was no examination at entry into active duty.  The statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's DD Form 214 reflects that his military occupational specialties (MOS) were rifleman and infantryman.  There is no record of an enlistment examination for the Veteran's period of active duty service that began in February 1982.  A June 1982 separation examination revealed puretone thresholds of 15 15 10 15 5 0 decibels at 500 through 6000 Hz in the right ear and 10 10 20 15 5 0 in the left ear.  

National Guard records include copies of audiograms.  A February 1990 quadrennial audiogram reflects puretone thresholds of 20 25 25 25 20 20 decibels at 500 through 6000 Hz in the right ear and 25 20 40 30 30 20 in the left ear.  A January 1994 audiogram report reflects puretone thresholds of 15 20 25 20 15 25 decibels at 500 through 6000 Hz in the right ear and 20 25 34 30 35 20 in the left ear.  A June 1999 audiogram report reflects puretone thresholds of 25 15 25 20 15 20 decibels at 500 through 6000 Hz in the right ear and 25 15 30 25 45 10 in the left ear.  The Veteran was instructed to follow up with audiometry.

There is no record of an enlistment examination for the Veteran's period of active duty service that began in November 2001.  There also is no record of an enlistment examination for the Veteran's period of active duty service that began in February 2003.  A March 2003 audiogram indicates that the Veteran was routinely noise-exposed.  That audiogram reflects puretone thresholds of 15 15 25 20 20 35 decibels at 500 through 6000 Hz in the right ear and 20 20 30 25 40 20 in the left ear.  The Veteran was discharged from active duty in January 2004.  He declined a separation examination.  

A January 2005 National Guard retention examination report includes an audiogram.  This audiogram showed puretone thresholds of 15 25 30 25 20 30 decibels at 500 through 6000 Hz in the right ear and 30 45 45 35 65 25 in the left ear.

At a general VA examination in May 2005, the Veteran was found to have sensorineural hearing loss in the left ear and labyrinthitis with marked positional vertigos with head movement.  VA treatment records include a report of an audiology consultation performed in July 2005.  This report showed puretone thresholds of 10 15 25 20 15 20 decibels at 500 through 6000 Hz in the right ear and 20 25 35 40 65 45 in the left ear.  Speech recognition scores were 88 percent in the left ear and 96 percent in the right ear.  

A February 2009 audiology consultation showed puretone thresholds of 15 15 25 20 20 25 decibels at 500 through 6000 Hz in the right ear and 25 25 40 50 50 50 in the left ear.  Speech recognition scores were 100 percent bilaterally.  The note indicates right ear hearing was normal and left ear hearing was normal from 250-1000 Hz and mild to moderate sensorineural hearing loss was present from 2000-8000 Hz.

Additional post-service VA treatment records show findings of left ear sensorineural hearing loss.  These records also show that the Veteran denied consistently symptoms of tinnitus on numerous health evaluations conducted between 2004 and 2009.

Based on the evidence, the Board concludes that the Veteran is entitled to service connection for hearing loss in the left ear.  At the outset, the Board notes that the although the claims file contains evidence of left ear hearing loss on audiogram testing in February 1990, January 1994, and June 1990 during National Guard service, in light of the absence of an examination contemporaneous with the Veteran's entrance into the period of active duty beginning in November 2003, the claims becomes one for direct service connection without consideration of whether there was aggravation of a preexisting condition.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)).

A current left ear hearing loss disability, as defined by 38 C.F.R. § 3.385, is established by the February 2009 VA audio consult.  The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  In giving due consideration to the circumstances of his service, in-service noise exposure is conceded.  38 U.S.C.A. § 1154(a).  The Veteran has also credibly reported the onset of hearing loss in service and is certainly competent to testify to such.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the service treatment records reflect a left ear hearing loss.  See the March 2003 audiogram report.  With respect to a causal nexus, the Veteran credibly and competently reports a continuity of difficulty with his hearing acuity since service, and the Board acknowledges that a demonstration of continuity of symptomatology may serve as an alternative method of establishing the required nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, the Board notes that a left ear hearing loss disability was established within one year of separation from active duty.  See 38 C.F.R. § 3.385; see also the January 2005 National Guard retention examination.  For these reasons, service connection for a left ear hearing loss disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection is not, however, warranted for right ear hearing loss.  As indicated, the Veteran failed to report to a VA Compensation and Pension audiology examination scheduled in October 2008.  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim based on the evidence of record.  The evidence of record shows that a right ear hearing loss disability (for VA compensation purposes) was not shown during service, as none of the audiograms showed auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater; or that the auditory thresholds for at least three of those were 26 decibels or greater.  See 38 C.F.R. § 3.385.  The February 2009 VA audiology consultation report shows that the Veteran does not have a current hearing loss disability for VA compensation purposes in the right ear.  There is no other evidence of record that establishes a current right ear hearing loss disability other than the Veteran's own contention.  While the Veteran may be competent to report symptoms of decreased hearing acuity during or after his military service, the matter of a diagnosing a right ear hearing loss disability (for VA compensation purposes) requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for a right ear hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board further finds that service connection for tinnitus is not warranted.  As previously indicated, the Veteran failed to report to an October 2008 VA C&P audiology examination, the claim must be based on the evidence of record.  See 38 C.F.R. § 3.655(b).  The evidence of record shows no complaints or findings of tinnitus in service or during the pendency of this claim; and the Veteran has not reported a continuity of symptoms since service.  Indeed, the available VA medical records reflect that the Veteran denied consistently symptoms of tinnitus on numerous health evaluations conducted between 2004 and 2009.  Accordingly, service connection for tinnitus is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for a right ear hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for a right knee disability.  Service records dated between July 2002 and November 2002 show numerous complaints of right knee pain; objective findings of marked crepitus, intermittent swelling, and mild lateral patellar deviation; and diagnoses of retropatellar pain syndrome (RPPS), bilateral patellofemoral syndrome, and probable overuse syndrome.  The Veteran declined a separation examination upon discharge in January 2004.

At a May 2005 VA examination, the Veteran reported painful knees and x-rays showed mild degenerative osteoarthritis bilaterally.  The Veteran also underwent a VA examination in September 2006.  He reported that his right knee had bothered him since 2004 after performing a physical training drill.  The VA examiner diagnosed degenerative joint disease.  The examiner opined that the right knee degenerative joint disease was less likely related to the service-connected left knee degenerative joint disease and was more likely related to aging.  The examiner did not provide any comment on direct causation.  The Board finds that the rationale provided this examiner is inadequate as it does not address the theory of direct causation.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, in light of the Veteran's report of a continuity of right knee symptoms since service, the Veteran should be afforded another examination to assess the nature and etiology of his current right knee disability.  

The Veteran also seeks service connection for radiculopathy and/or neuropathy of the bilateral lower extremities.  After reviewing the record, the Board finds that a VA examination is necessary to assess the current nature, extent and etiology of this claimed disability.  The Board further finds that since the evidence shows lower extremity symptoms possibly related to a service-connected lumbosacral spine disorder, a claim for an increased evaluation for a lumbosacral spine disorder has been raised.  The pending claim for entitlement to service connection for radiculopathy and neuropathy of the lower extremities is inextricably intertwined with the claim recently raised for increased evaluation for a lumbosacral spine disorder.  Thus, as these issues must be considered together, a decision by the Board on the claims would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

In addition, information in the claims file also suggests that it is likely the Veteran continues to receive VA treatment.  However, treatment records are current only through April 2009.  On remand, any additional VA treatment records dated after April 2009 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a claim of an increased rating for his service-connected lumbar spine disability.

2.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from April 2009 to the present should be added to the claims file.

3.  Then notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his right knee, lumbar spine, and lower extremity symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for an examination to assess the current nature and etiology of his claimed right knee disability; the current nature and etiology of the claimed bilateral lower extremity radiculopathy and/or neuropathy; and the current nature and severity of his service-connected lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests should be conducted.  

The examiner should identify all pathology affecting the Veteran's right knee.  For all pathology noted, the examiner should opine as to whether it had onset in service and within one year of discharge, or is otherwise related to military service or to the service-connected left knee disability.  

The examiner should also identify all low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of his left and right-sided lower extremity impairment, to include an opinion as to whether it is at least as likely as not related to his service-connected lumbar spine disorder and/or his service-connected left knee disability.  

The examiner is advised that the Veteran is competent to report his history and any continuity of symptoms and that his report must be considered in formulating the requested opinion.  Further, all findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the Veteran's claims, to include whether a higher rating is warranted for the Veteran's service-connected lumbar spine disorder.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


